                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN
                                    MILWAUKEE DIVISION


HECTOR ANGEL
on behalf of himself and all
others similarly situated,                                  Case No. 19-cv-420

               Plaintiff,                                   COLLECTIVE AND CLASS
                                                            ACTION COMPLAINT
       v.                                                   PURSUANT TO 29 U.S.C. §216(b)
                                                            AND FED. R. CIV. P. 23
J & L FIBER SERVICES, INC.
831 Progress Avenue                                         JURY TRIAL DEMANDED
Waukesha, Wisconsin 53186

               Defendant


                                         COMPLAINT


                                 PRELIMINARY STATEMENT

       1.      This is a collective and class action brought pursuant to the Fair Labor Standards

Act of 1938, as amended, (“FLSA”), and Wisconsin’s Wage Payment and Collection Laws, Wis.

Stat. § 109.01 et seq., Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code

§ DWD 274.01 et seq., and Wis. Admin. Code § DWD 272.001 et seq. (“WWPCL”) and Fed. R.

Civ. P. 23, by Plaintiff, Hector Angel, on behalf of himself and all other similarly situated

current and former hourly-paid, non-exempt Production employees of Defendant, J & L Fiber

Services, Inc., for purposes of obtaining relief under the FLSA and WWPCL for unpaid overtime

compensation, unpaid agreed upon wages, liquidated damages, costs, attorneys’ fees, declaratory

and/or injunctive relief, and/or any such other relief the Court may deem appropriate.




            Case 2:19-cv-00420-PP Filed 03/25/19 Page 1 of 37 Document 1
       2.      Defendant, J & L Fiber Services, Inc., is a privately owned company

headquartered in Portland, Oregon – but with a location in Waukesha, Wisconsin – that provides

production and manufacturing services in the pulp and paper industries.

       3.      Defendant operated (and continues to operate) an unlawful compensation system

that deprived and failed to compensate all current and former hourly-paid, non-exempt

Production employees for all hours worked and work performed each workweek, including at an

overtime rate of pay, by: (1) failing to compensate Production employees for donning and

doffing Defendant-issued uniforms and protective gear at the beginning and end of each work

day; (2) compensating Production employees based upon their daily scheduled shift start and end

times, as opposed to when compensable work commenced and ceased, respectively, which

resulted in Defendant shaving time from Production employees’ timesheets each workweek; and

(3) failing to include all non-discretionary forms of compensation, such as bonuses, incentives,

awards, and/or other monetary payments, in Production employees’ regular rates of pay for

overtime calculation purposes.

       4.      Defendant’s failure to compensate its hourly paid, non-exempt Production

employees for compensable work performed, including but not limited to at the correct and

lawful overtime rate of pay, was intentional, willful, and violated federal law as set forth in the

FLSA and state law as set forth in the WWPCL.




            Case 2:19-cv-00420-PP Filed 03/25/19 Page 2 of 37 Document 1
                                 JURISDICTION AND VENUE

       5.      This Court has original federal question jurisdiction under 28 U.S.C. § 1331

because this case is brought under the FLSA, 29 U.S.C. §§ 201, et seq.

       6.      This Court has supplemental jurisdiction, pursuant to 28 U.S.C. § 1367, over the

state law claims, Wisconsin’s Wage Payment and Collection Laws, Wis. Stat. § 109.01 et seq.,

Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code § DWD 274.01 et

seq., and Wis. Admin. Code § DWD 272.001 et seq., because they are so related in this action

within such original jurisdiction that they form part of the same case or controversy under Article

III of the United States Constitution.

       7.      Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) and (c), because a

substantial part of the events or omissions giving rise to the claims occurred in this District, and

Defendant has substantial and systematic contacts in this District.

                                            PARTIES

       8.      Defendant is a Portland, Oregon-based company with a principal office address of

4650 SW Macadam Avenue, Suite 300, Portland, Oregon 97239

       9.      Defendant owns and operates a physical location that is located at 831 Progress

Avenue, Waukesha, Wisconsin 53186.

       10.     Defendant’s registered agent for service in the State of Wisconsin is National

Registered Agents, Inc., 301 South Bedford Street, Suite 1, Madison, Wisconsin 53703

       11.     For purposes of the FLSA, Defendant was an “employer” of an “employee,”

Plaintiff, as those terms are used in 29 U.S.C. §§ 203(d) and (e).




            Case 2:19-cv-00420-PP Filed 03/25/19 Page 3 of 37 Document 1
       12.    For purposes of the FLSA, Defendant is an “employer” of Plaintiff, and Plaintiff

was “employed” by Defendant, as those terms or variations thereof are used in Wis. Stat. §§

109.01 et seq., 103.01 et seq., 104.01 et seq., and Wis. Admin. Code § DWD 272.01.

       13.    Plaintiff, Hector Angel, is an adult male resident of the State of Wisconsin

residing at 1900 Paradise Street, Waukesha, Wisconsin 53188.

       14.    Plaintiff’s Notice of Consent to Join this collective action pursuant to 29 U.S.C.

§ 216(b) is contemporaneously filed with this Complaint (ECF No. 1).

       15.    Plaintiff worked as a hourly-paid, non-exempt Production employee at

Defendant’s Waukesha, Wisconsin location within the three (3) years immediately preceding the

filing of this Complaint (ECF No. 1).

       16.    Plaintiff brings this action on behalf of himself and all other similarly-situated

current and former hourly-paid, non-exempt Production employees who work at, worked at,

and/or were employed by Defendant within the three (3) years immediately preceding the filing

of this Complaint (ECF No. 1). Plaintiff performed similar job duties as other current and former

hourly-paid, non-exempt Production employees who work at, worked at, and/or were employed

by Defendant, and Plaintiff and all other current and former hourly-paid, non-exempt Production

employees were subject to Defendant’s same unlawful policies as enumerated herein.

       17.    Plaintiff and all other current and former hourly-paid, non-exempt Production

employees on whose behalf Plaintiff brings this Complaint performed compensable work in the

same or similarly-titled positions at Defendant’s direction, on Defendant’s behalf, and/or with

Defendant’s knowledge.

       18.    Defendant supervised Plaintiff’s day-to-day activities and the day-to-day activities

of all other hourly-paid, non-exempt Production employees.




          Case 2:19-cv-00420-PP Filed 03/25/19 Page 4 of 37 Document 1
       19.    Defendant had the ability and authority to hire, terminate, promote, demote, and

suspend Plaintiff and all other hourly-paid, non-exempt Production employees.

       20.    Defendant had the ability and authority to review Plaintiff’s work performance

and the work performance of all other hourly-paid, non-exempt Production employees.

       21.    Defendant established the work rules, policies, and procedures by which Plaintiff

and all other hourly-paid, non-exempt Production employees abided in the workplace.

       22.    Defendant controlled the terms and conditions of Plaintiff’s employment and the

employment of all other hourly-paid, non-exempt Production employees.

       23.    Defendant established Plaintiff’s work schedule and the work schedules of all

other hourly-paid, non-exempt Production employees.

       24.    Defendant provided Plaintiff and all other hourly-paid, non-exempt Production

employees with work assignments and hours of work.

       25.    Plaintiff’s hours of work and the hours of work of all other hourly-paid, non-

exempt Production employees were tracked and recorded by Defendant.

                                GENERAL ALLEGATIONS

       26.    In approximately June 1989, Defendant hired Plaintiff as a Production employee

       27.    During Plaintiff’s employment with Defendant, Plaintiff performed compensable

work in various positions, including Machine Operator and Fabrication Level II.

       28.    On or about February 25, 2019, Plaintiff’s employment with Defendant ended.

       29.    During Plaintiff’s employment with Defendant, Plaintiff performed compensable

work as an hourly-paid, non-exempt Production employee.

       30.    During the entirety of Plaintiff’s employment with Defendant, Plaintiff was an

hourly-paid, non-exempt employee for purposes of the FLSA and WWPCL.




          Case 2:19-cv-00420-PP Filed 03/25/19 Page 5 of 37 Document 1
       31.    The vast majority of Defendant’s employees during the three (3) year period

immediately preceding the filing of this Complaint (ECF No. 1) were hourly-paid, non-exempt

Production employees.

       32.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt Production employees

regularly worked in excess of forty (40) hours per workweek.

       33.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant compensated Plaintiff and all other hourly-paid, non-exempt

Production employees weekly via check.

       34.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant’s workweek for FLSA and WWPCL purposes was Monday

through Sunday.

       35.    On a daily basis during Plaintiff’s employment with Defendant, Plaintiff worked

alongside other hourly-paid, non-exempt Production employees as part of Defendant’s

production process.

       36.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt Production employees

were subject to Defendant’s same pay and timekeeping policies and practices.

       37.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt Production employees

were subject to Defendant’s same employment policies, terms, and conditions as contained in its

“Employee Handbook.”




          Case 2:19-cv-00420-PP Filed 03/25/19 Page 6 of 37 Document 1
                                    DONNING & DOFFING

       38.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt Production employees

had unique Employee Numbers for timekeeping and/or recordkeeping purposes.

       39.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff’s and all other hourly-paid, non-exempt Production employees’

unique Employee Numbers tracked and recorded hours worked each workday via Defendant’s

electronic timekeeping system.

       40.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt Production employees

recorded their hours worked each workday by “clocking in” at the beginning of their shift and

“clocking out” at the end of their shift via Defendant’s electronic timekeeping system by using a

hand scanner and their unique Employee Numbers.

       41.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant required Plaintiff and all other hourly-paid, non-exempt

Production employees to record hours worked each workday by “clocking in” at the beginning of

their shift and “clocking out” at the end of their shift via its electronic timekeeping system.

       42.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff’s and all other hourly-paid, non-exempt Production employees’

“clock in” and “clock out” times each workday via Defendant’s electronic timekeeping system

were electronically stored and retained by Defendant.




           Case 2:19-cv-00420-PP Filed 03/25/19 Page 7 of 37 Document 1
       43.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff’s and all other hourly-paid, non-exempt Production employees’

“clock in” and “clock out” times each workday via Defendant’s electronic timekeeping system

recorded actual hours worked and/or work performed each workday and each workweek.

       44.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff’s and all other hourly-paid, non-exempt Production employees’

“clock in” and “clock out” times each workday via Defendant’s electronic timekeeping system

did not track, record, and/or reflect all actual hours worked and/or work performed each workday

and each workweek.

       45.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant required Plaintiff and all other hourly-paid, non-exempt

Production employees to wear Defendant-issued uniforms and protective gear each work day

while performing compensable work.

       46.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant’s policy in practice required Plaintiff and all other hourly-

paid, non-exempt Production employees to: (1) change into Defendant-issued uniforms and don

protective gear prior to performing their Production duties each work day; and (2) change out of

Defendant-issued uniforms and doff protective gear after ending their Production duties each

work day.




            Case 2:19-cv-00420-PP Filed 03/25/19 Page 8 of 37 Document 1
       47.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant’s policy in practice required Plaintiff and all other hourly-

paid, non-exempt Production employees to engage in the activities described in the

aforementioned paragraph on Defendant’s premises and/or at Defendant’s Waukesha, Wisconsin

location.

       48.     At the beginning of each work day during the three (3) year period immediately

preceding the filing of this Complaint (ECF No. 1), Defendant’s policy in practice required

Plaintiff and all other hourly-paid, non-exempt Production employees to change into Defendant-

issued uniforms and don protective gear prior to “clocking in” via Defendant’s electronic

timekeeping system.

       49.     In practice and at the beginning of each work day during the three (3) year period

immediately preceding the filing of this Complaint (ECF No. 1), Plaintiff and all other hourly-

paid, non-exempt Production employees changed into Defendant-issued uniforms and donned

protective gear prior to “clocking in” via Defendant’s electronic timekeeping system.

       50.     At the beginning of each work day during the three (3) year period immediately

preceding the filing of this Complaint (ECF No. 1), Defendant’s policy in practice was to

discipline Plaintiff and all other hourly-paid, non-exempt Production employees if said

employees changed into Defendant-issued uniforms and donned protective gear after to

“clocking in” via Defendant’s electronic timekeeping system.

       51.     In practice and at the beginning of each work day during the three (3) year period

immediately preceding the filing of this Complaint (ECF No. 1), Defendant disciplined Plaintiff

and other hourly-paid, non-exempt Production employees for changing into Defendant-issued

uniforms and donning protective gear after “clocking in” via its electronic timekeeping system.




            Case 2:19-cv-00420-PP Filed 03/25/19 Page 9 of 37 Document 1
       52.    At the beginning of each work day during the three (3) year period immediately

preceding the filing of this Complaint (ECF No. 1), it took Plaintiff and all other hourly-paid,

non-exempt Production employees approximately five (5) to fifteen (15) minutes to change into

Defendant-issued uniforms and don protective gear prior to “clocking in” via Defendant’s

electronic timekeeping system.

       53.    At the beginning of each work day during the three (3) year period immediately

preceding the filing of this Complaint (ECF No. 1), changing into Defendant-issued uniforms

and donning protective gear prior was an integral and indispensable part of Plaintiff’s and all

other hourly-paid, non-exempt Production employees’ job duties.

       54.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant did not compensate Plaintiff and all other hourly-paid, non-

exempt Production employees for time spent changing into Defendant-issued uniforms and

donning protective gear prior to “clocking in” via Defendant’s electronic timekeeping system at

the beginning of each work day.

       55.    At the end of each work day during the three (3) year period immediately

preceding the filing of this Complaint (ECF No. 1), Defendant’s policy in practice required

Plaintiff and all other hourly-paid, non-exempt Production employees to change out of

Defendant-issued uniforms and doff protective gear after “clocking out” via Defendant’s

electronic timekeeping system.

       56.    In practice and at the end of each work day during the three (3) year period

immediately preceding the filing of this Complaint (ECF No. 1), Plaintiff and all other hourly-

paid, non-exempt Production employees changed out of Defendant-issued uniforms and doffed

protective gear after “clocking out” via Defendant’s electronic timekeeping system.




         Case 2:19-cv-00420-PP Filed 03/25/19 Page 10 of 37 Document 1
       57.    At the end of each work day during the three (3) year period immediately

preceding the filing of this Complaint (ECF No. 1), Defendant’s policy in practice was to

discipline Plaintiff and all other hourly-paid, non-exempt Production employees if said

employees changed out of Defendant-issued uniforms and doffed protective gear before

“clocking out” via Defendant’s electronic timekeeping system.

       58.    In practice and at the end of each work day during the three (3) year period

immediately preceding the filing of this Complaint (ECF No. 1), Defendant disciplined Plaintiff

and other hourly-paid, non-exempt Production employees for changing out of Defendant-issued

uniforms and doffing protective gear before “clocking out” via its electronic timekeeping system.

       59.    At the end of each work day during the three (3) year period immediately

preceding the filing of this Complaint (ECF No. 1), it took Plaintiff and all other hourly-paid,

non-exempt Production employees approximately five (5) to fifteen (15) minutes to change out

of Defendant-issued uniforms and doff protective gear after “clocking out” via Defendant’s

electronic timekeeping system.

       60.    At the end of each work day during the three (3) year period immediately

preceding the filing of this Complaint (ECF No. 1), changing out of Defendant-issued uniforms

and doffing protective gear prior was an integral and indispensable part of Plaintiff’s and all

other hourly-paid, non-exempt Production employees’ job duties.

       61.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant did not compensate Plaintiff and all other hourly-paid, non-

exempt Production employees for time spent changing out of Defendant-issued uniforms and

doffing protective gear before “clocking in” via Defendant’s electronic timekeeping system at

the end of each work day.




         Case 2:19-cv-00420-PP Filed 03/25/19 Page 11 of 37 Document 1
                                        TIMESHAVING

       62.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant maintained three (3) separate shifts at its Waukesha,

Wisconsin location: First Shift; Second Shift; and Third Shift.

       63.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff generally worked on First Shift while employed by Defendant.

       64.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff’s and all other hourly-paid, non-exempt Production employees’

“clock in” and “clock out” times each workday via Defendant’s electronic timekeeping system

recorded, reflected, and represented actual hours worked and/or work performed each workday

and each workweek.

       65.     However, during the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant’s policies in practice failed to compensate Plaintiff and all

other hourly-paid, non-exempt Production employees for actual hours worked and/or work

performed each workday and each workweek as recorded, reflected, and represented via

Defendant’s electronic timekeeping system.

       66.     For example, during the three (3) year period immediately preceding the filing of

this Complaint (ECF No. 1), Plaintiff, on any given work day, generally: (1) “clocked in” via

Defendant’s electronic timekeeping system between approximately 4:00 a.m. and 5:00 p.m.; and

(2) “clocked out” via Defendant’s electronic timekeeping system between approximately 2:10

p.m. and 3:00 p.m. Despite having a record of Plaintiff’s hours worked and/or work performed as

represented via Defendant’s electronic timekeeping system on these work days, Defendant did

not compensate Plaintiff in accordance with the record of Plaintiff’s hours worked and/or work




          Case 2:19-cv-00420-PP Filed 03/25/19 Page 12 of 37 Document 1
performed as represented via Defendant’s electronic timekeeping system, effectively shaving

time from Plaintiff’s timesheets each workweek.

       67.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), and despite having a record of all Production employees’ hours worked

and/or work performed each workweek as represented via Defendant’s electronic timekeeping

system, Defendant did not compensate its Production employees in accordance with the record of

hours worked and/or work performed as represented via Defendant’s electronic timekeeping

system, effectively shaving time from Production employees’ timesheets each workweek.

                        NON-DISCRETIONARY COMPENSATION

       68.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant compensated Plaintiff and all other hourly-paid, non-exempt

Production employees with, in addition to their hourly or regular rates of pay, other non-

discretionary forms of compensation, such as bonuses, incentives, awards, and/or other monetary

payments.

       69.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), the forms of compensation (as identified in the previous paragraph) with

which Defendant compensated Plaintiff and all other hourly-paid, non-exempt Production

employees, in addition to their hourly or regular rates of pay, were non-discretionary in nature:

they were based on Plaintiff’s and all other hourly-paid, non-exempt Production employees’

hours worked, work performance, attendance, health and safety, and/or they were announced and

known to Plaintiff and all other hourly-paid, non-exempt Production employees to encourage

and/or reward their steady, rapid, productive, consistent, regular, and/or efficient hours worked,

work performance, attendance, and/or health and safety.




         Case 2:19-cv-00420-PP Filed 03/25/19 Page 13 of 37 Document 1
       70.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), the non-discretionary forms of compensation with which Defendant

compensated Plaintiff and all other hourly-paid, non-exempt Production employees, in addition

to their hourly or regular rates of pay, were remunerated to Plaintiff and all other hourly-paid,

non-exempt Production employees on approximately a monthly and/or quarterly basis.

       71.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant failed to include the aforementioned non-discretionary forms

of compensation in Plaintiff’s and all other hourly-paid, non-exempt Production employees’

regular rates of pay for overtime calculation purposes.

                                                **

       72.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant did not properly and lawfully compensate Plaintiff and all

other hourly-paid, non-exempt Production employees for all hours actually worked and/or work

performed each work day.

       73.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant did not properly and lawfully compensate Plaintiff and all

other hourly-paid, non-exempt Production employees for all hours actually worked and/or work

performed each workweek, including but not limited to at an overtime rate of pay.

       74.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant’s policies in practice unlawfully and impermissibly failed to,

on a daily and/or weekly basis, compensate Plaintiff and all other hourly-paid, non-exempt

Production employees when compensable work commenced and/or ceased.




          Case 2:19-cv-00420-PP Filed 03/25/19 Page 14 of 37 Document 1
          75.   During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1) and during workweeks when no overtime was due, if any, Defendant

suffered or permitted Plaintiff and all other hourly-paid, non-exempt Production employees to

work without being paid appropriate and lawful compensation for all hours worked and/or work

performed.

          76.   Defendant was or should have been aware that its policies in practice failed to

compensate Plaintiff and all other hourly-paid, non-exempt Production employees for when

compensable work commenced and/or ceased each work day.

          77.   Defendant was or should have been aware that its policies in practice failed to

compensate Plaintiff and all other hourly-paid, non-exempt Production employees for all hours

worked and/or work performed each workweek, including but not limited to at an overtime rate

of pay.

                COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

          78.   Plaintiff brings this action on behalf of himself and all other similarly situated

employees as authorized under the FLSA, 29 U.S.C. § 216(b). The similarly situated employees

include:

                FLSA Collective (Donning & Doffing): All hourly-paid, non-
                exempt Production employees employed by Defendant within the
                three (3) year period immediately preceding the filing of this
                Complaint (ECF No. 1) who have not been compensated for all
                hours worked in excess of forty (40) hours in a workweek as a
                result of Defendant’s failure to compensate said employees for
                donning and/or doffing Defendant-issued uniforms and/or
                protective gear.




            Case 2:19-cv-00420-PP Filed 03/25/19 Page 15 of 37 Document 1
               FLSA Collective (Timeshaving): All hourly-paid, non-exempt
               Production employees employed by Defendant within the three (3)
               year period immediately preceding the filing of this Complaint
               (ECF No. 1) who have not been compensated for all hours worked
               in excess of forty (40) hours in a workweek as a result of
               Defendant’s failure to compensate said employees for hours
               worked and/or work performed while “clocked in” via Defendant’s
               electronic timekeeping system.

               FLSA Collective (Non-Discretionary Compensation): All
               hourly-paid, non-exempt Production employees employed by
               Defendant within the three (3) year period immediately preceding
               the filing of this Complaint (ECF No. 1) who received non-
               discretionary forms of compensation, in addition to regular wages,
               that were not included in the regular rate of pay for overtime
               calculation purposes.

       79.     Defendant, as a matter of policy and practice, did not compensate its employees

for all compensable time during the work day (and on a workweek basis) by the FLSA Collective

(Donning & Doffing). These practices resulted in Plaintiff and the FLSA Collective (Donning &

Doffing) being denied overtime compensation by Defendant at the rate of one and one-half times

their regular hourly rate of pay for hours worked in excess of forty (40) in a workweek.

       80.     Defendant, as a matter of policy and practice, did not compensate its employees

for all compensable time during the work day (and on a workweek basis) by the FLSA Collective

(Timeshaving). These practices resulted in Plaintiff and the FLSA Collective (Timeshaving)

being denied overtime compensation by Defendant at the rate of one and one-half times their

regular hourly rate of pay for hours worked in excess of forty (40) in a workweek.

       81.     Defendant, as a matter of policy and practice, did not include all non-discretionary

forms of compensation in the FLSA Collective’s (Non-Discretionary Compensation) regular

rates of pay for overtime calculation purposes. These practices resulted in Plaintiff and the FLSA

Collective (Non-Discretionary Compensation) being denied overtime compensation by




         Case 2:19-cv-00420-PP Filed 03/25/19 Page 16 of 37 Document 1
Defendant at the rate of one and one-half times their regular hourly rate of pay for hours worked

in excess of forty (40) in a workweek.

       82.     The First, Second, and Third Claims for Relief are brought under and maintained

as opt-in Collective Actions pursuant to § 216(b) of the FLSA, 29 U.S.C. 216(b), by Plaintiff on

behalf of the FLSA Collectives.

       83.     The FLSA Collective claims may be pursued by those who affirmatively opt in to

this case, pursuant to 29 U.S.C. § 216(b).

       84.     Plaintiff and the FLSA Collectives are and have been similarly situated, have and

have had substantially similar job requirements and pay provisions, and are and have been

subject to Defendant’s decisions, policies, plans and programs, practices, procedures, protocols,

routines, and rules willfully failing and refusing to compensate them for each hour worked

including overtime compensation. The claims of Plaintiff stated herein are the same as those of

the FLSA Collectives.

       85.     Plaintiff and each of the FLSA Collectives seek relief on a collective basis

challenging, among other FLSA violations, Defendant’s practice of failing to properly and

lawfully compensate employees for all work performed and/or hours worked, including overtime

compensation, and to include all non-discretionary compensation in said employees’ regular

rates of pay for overtime calculation purposes.

       86.     The FLSA Collectives are readily ascertainable. For purpose of notice and other

purposes related to this action, the names, phone numbers, and addresses are readily available

from Defendant. Notice can be provided to the FLSA Collectives via first class mail to the last

address known by Defendant and through posting at Defendant’s facility in areas where postings

are normally made.




          Case 2:19-cv-00420-PP Filed 03/25/19 Page 17 of 37 Document 1
       87.     Defendant’s conduct, as set forth in this Complaint, was willful and in bad faith,

and has caused significant damages to Plaintiff and the putative FLSA Collectives.

                     RULE 23 CLASS ALLEGATIONS - WISCONSIN

       88.     Plaintiff brings this action on behalf of himself and all other similarly-situated

employees pursuant to the WWPCL, under Fed. R. Civ. P. 23. The similarly situated employees

include:

               Wisconsin Class (Donning & Doffing): All hourly-paid, non-
               exempt Production employees employed by Defendant within the
               two (2) year period immediately preceding the filing of this
               Complaint (ECF No. 1) who have not been compensated for all
               hours worked in a workweek, including at an overtime rate of pay
               for those hours worked in excess of forty (40) hours in a
               workweek, as a result of Defendant’s failure to compensate said
               employees for donning and/or doffing Defendant-issued uniforms
               and/or protective gear.

               Wisconsin Class (Timeshaving): All hourly-paid, non-exempt
               Production employees employed by Defendant within the two (2)
               year period immediately preceding the filing of this Complaint
               (ECF No. 1) who have not been compensated for all hours worked
               in a workweek, including at an overtime rate of pay for those hours
               worked in excess of forty (40) hours in a workweek, as a result of
               Defendant’s failure to compensate said employees for hours
               worked and/or work performed while “clocked in” via Defendant’s
               electronic timekeeping system.

               Wisconsin Class (Non-Discretionary Compensation): All
               hourly-paid, non-exempt Production employees employed by
               Defendant within the two (2) year period immediately preceding
               the filing of this Complaint (ECF No. 1) who received non-
               discretionary forms of compensation, in addition to regular wages,
               that were not included in the regular rate of pay for overtime
               calculation purposes.

       89.     The members of the Wisconsin Classes are readily ascertainable. The number and

identity of the members of the Wisconsin Classes are determinable from the records of

Defendant. The job titles, length of employment, and the rates of pay for each member of the




           Case 2:19-cv-00420-PP Filed 03/25/19 Page 18 of 37 Document 1
Wisconsin Classes are also determinable from Defendant’s records. For purposes of notice and

other purposes related to this action, their names and addresses are readily available from

Defendant. Notice can be provided by means permissible under Fed. R. Civ. P. 23.

       90.     The proposed Wisconsin Classes are so numerous that joinder of all members is

impracticable, and more importantly the disposition of their claims as a class will benefit the

parties and the Court. Although the precise number of such persons is unknown, upon

information and belief, there are over one-hundred (100) members of each of the Wisconsin

Classes.

       91.     Plaintiff’s claims are typical of those claims which could be alleged by any

members of the Wisconsin Classes, and the relief sought is typical of the relief which would be

sought by each member of the Wisconsin Classes in separate actions. All of the members of the

Wisconsin Classes were subject to the same corporate practices of Defendant, as alleged herein.

Defendant’s corporate-wide policies and practices affected all members of the Wisconsin Classes

similarly, and Defendant benefited from the same type of unfair and/or wrongful acts as to each

member of the Wisconsin Classes. Plaintiff and other members of the Wisconsin Classes

sustained similar losses, injuries and damages arising from the same unlawful policies, practices

and procedures.

       92.     Plaintiff is able to fairly and adequately protect the interests of the Wisconsin

Classes and has no interests antagonistic to the Wisconsin Classes. Plaintiff is represented by

counsel who are experienced and competent in both collective/class action litigation and

employment litigation and have previously represented plaintiffs in wage and hour cases.




           Case 2:19-cv-00420-PP Filed 03/25/19 Page 19 of 37 Document 1
          93.   A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of wage and hour litigation where

individual class members lack the financial resources to vigorously prosecute a lawsuit against

corporate defendants. Class action treatment will permit a number of similarly-situated persons

to prosecute their common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of efforts and expense that numerous individual actions engender.

Because the losses, injuries and damages suffered by each of the individual Wisconsin Classes

members are small in the sense pertinent to a class action analysis, the expenses and burden of

individual litigation would make it extremely difficult or impossible for the individual members

of the Wisconsin Classes to redress the wrongs done to them.

          94.   Important public interests will be served by addressing the matter as a class

action. The adjudication of individual litigation claims would result in a great expenditure of

Court and public resources; however, treating the claims as a class action would result in a

significant saving of these costs. The prosecution of separate actions by individual members of

the Wisconsin Classes would create a risk of inconsistent and/or varying adjudications with

respect to the individual members of the Wisconsin Classes, establishing incompatible standards

of conduct for Defendant and resulting in the impairment of class members’ rights and the

disposition of their interests through actions to which they were not parties. The issues in this

action can be decided by means of common, class-wide proof. In addition, if appropriate, the

Court can, and is empowered to, fashion methods to efficiently manage this action as a class

action.




            Case 2:19-cv-00420-PP Filed 03/25/19 Page 20 of 37 Document 1
       95.     Defendant has violated the WWPCL regarding payment of wages and overtime

premium wages. Current employees are often afraid to assert their rights out of fear of direct or

indirect retaliation. Former employees are fearful of bringing claims because doing so can harm

their employment, future employment, and future efforts to secure employment. Class actions

provide class members who are not named in the Complaint a degree of anonymity which allows

for the vindication of their rights while eliminating or reducing these risks.

       96.     There are questions of fact and law common to the Wisconsin Classes that

predominate over any questions affecting only individual members. The questions of law and

fact common to the Wisconsin Classes arising from Defendant’s actions include, without

limitation, the following: (1) Whether the work performed by Plaintiff and the Wisconsin Classes

is compensable under federal law and/or Wisconsin law; (2) Whether Defendant engaged in a

pattern or practice of forcing, coercing, deceiving and/or permitting Plaintiff and the Wisconsin

Classes to perform work for Defendant’s benefit without being properly compensated; (3)

Whether Defendant failed to pay the Wisconsin Classes for all work Defendant suffered or

permitted them to perform; (4) Whether Defendant failed to include all forms of non-

discretionary compensation in the Wisconsin Classes regular rates of pay for overtime

calculation purposes; and (5) The nature and extent of class-wide injury and the measure of

damages for the injury.

       97.     The questions set forth above predominate over any questions affecting only

individual persons, and a class action is superior with respect to considerations of consistency,

economy, efficiency, fairness and equity, to other available methods for the fair and efficient

adjudication of the state law claims.




          Case 2:19-cv-00420-PP Filed 03/25/19 Page 21 of 37 Document 1
                                 FIRST CLAIM FOR RELIEF
                         Violations of the FLSA – Unpaid Overtime
        (Plaintiff on behalf of himself and the FLSA Collective (Donning & Doffing))

       98.     Plaintiff, on behalf of himself and the FLSA Collective (Donning & Doffing),

reasserts and incorporates by reference all paragraphs set forth above as if restated herein.

       99.     At all times material herein, Plaintiff and the FLSA Collective (Donning &

Doffing) have been entitled to the rights, protections, and benefits provided under the FLSA, 29

U.S.C. § 201 et seq.

       100.    At all times material herein, Defendant was an employer of Plaintiff and the

FLSA Collective (Donning & Doffing) as provided under the FLSA.

       101.    At all times material herein, Plaintiff and the FLSA Collective (Donning &

Doffing) were employees of Defendant as provided under the FLSA.

       102.    Plaintiff and the FLSA Collective (Donning & Doffing) are victims of uniform

compensation policy and practice in violation of the FLSA.

       103.    Defendant violated the FLSA by failing to account for and compensate Plaintiff

and the FLSA Collective (Donning & Doffing) for overtime premium pay for each hour they

worked in excess of forty (40) hours each workweek.

       104.    Defendant suffered or permitted Plaintiff and the FLSA Collective (Donning &

Doffing) to perform work without being properly or lawfully compensated for each hour worked.

Specifically, Defendant failed to compensate Plaintiff and the FLSA Collective (Donning &

Doffing) for donning and doffing Defendant-issued uniforms and protective gear at the

beginning and end of each work day. The effect of such a practice denied Plaintiff and the FLSA

Collective (Donning & Doffing) their agreed upon wages for hours worked that were not counted

as work, including overtime wages for hours worked in excess of forty (40) in a workweek.




          Case 2:19-cv-00420-PP Filed 03/25/19 Page 22 of 37 Document 1
       105.    The FLSA regulates, among other things, the payment of an overtime premium by

employers whose employees are engaged in commerce, or engaged in the production of goods

for commerce, or employed in an enterprise engaged in commerce or in the production of goods

for commerce. 29 U.S.C. § 207(a)(1).

       106.    Defendant was and is subject to the overtime pay requirements of the FLSA

because Defendant is an enterprise engaged in commerce and/or its employees are engaged in

commerce, as defined in FLSA, 29 U.S.C. § 203(b).

       107.    Defendant’s failure to properly compensate Plaintiff and the FLSA Collective

(Donning & Doffing) and failure to properly record all compensable work time was willfully

perpetrated. Defendant has not acted in good faith nor with reasonable grounds to believe that its

actions and omissions were not a violation of the FLSA, and as a result thereof, Plaintiff and the

FLSA Collective (Donning & Doffing) are entitled to recover an award of liquidated damages in

an amount equal to the amount of unpaid overtime premium pay described above pursuant to

Section 216(b) of the FLSA, 29 U.S.C. § 216(b). Alternatively, should the Court find that

Defendant did not act willfully in failing to pay overtime premium pay wages, Plaintiff and the

FLSA Collective (Donning & Doffing) are entitled to an award of pre-judgment interest at the

applicable legal rate.

       108.    As a result of the aforesaid willful violations of the FLSA’s provisions, overtime

compensation has been unlawfully withheld by Defendant from Plaintiff and the FLSA

Collective (Donning & Doffing) for which Defendant is liable pursuant to 29 U.S.C. § 216(b).




          Case 2:19-cv-00420-PP Filed 03/25/19 Page 23 of 37 Document 1
       109.    Plaintiff and the FLSA Collective (Donning & Doffing) are entitled to damages

equal to the mandated overtime premium pay within the three (3) years preceding the date of

filing of this Complaint, plus periods of equitable tolling because Defendant acted willfully and

knew or showed reckless disregard of whether its conduct was prohibited by the FLSA.

       110.    Pursuant to FLSA, 29 U.S.C. § 216(b), successful Plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid wages and overtime wages.

                               SECOND CLAIM FOR RELIEF
                          Violations of the FLSA – Unpaid Overtime
           (Plaintiff on behalf of himself and the FLSA Collective (Timeshaving))

       111.    Plaintiff, on behalf of himself and the FLSA Collective (Timeshaving), reasserts

and incorporates by reference all paragraphs set forth above as if restated herein.

       112.    At all times material herein, Plaintiff and the FLSA Collective (Timeshaving)

have been entitled to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. §

201 et. seq.

       113.    At all times material herein, Defendant was an employer of Plaintiff and the

FLSA Collective (Timeshaving) as provided under the FLSA.

       114.    At all times material herein, Plaintiff and the FLSA Collective (Timeshaving)

were employees of Defendant as provided under the FLSA.

       115.    Plaintiff and the FLSA Collective (Timeshaving) are victims of uniform

compensation policy and practice in violation of the FLSA.

       116.    Defendant violated the FLSA by failing to account for and compensate Plaintiff

and the FLSA Collective (Timeshaving) for overtime premium pay for each hour they worked in

excess of forty (40) hours each workweek.




          Case 2:19-cv-00420-PP Filed 03/25/19 Page 24 of 37 Document 1
       117.    Defendant suffered or permitted Plaintiff and the FLSA Collective (Timeshaving)

to perform work without being properly or lawfully compensated for each hour worked.

Specifically, Defendant failed to compensate Plaintiff and the FLSA Collective (Timeshaving)

for hours worked and/or work performed while “clocked in” via Defendant’s electronic

timekeeping system. The effect of such a practice denied Plaintiff and the FLSA Collective

(Timeshaving) their agreed upon wages for hours worked that were not counted as work,

including overtime wages for hours worked in excess of forty (40) in a workweek.

       118.    The FLSA regulates, among other things, the payment of an overtime premium by

employers whose employees are engaged in commerce, or engaged in the production of goods

for commerce, or employed in an enterprise engaged in commerce or in the production of goods

for commerce. 29 U.S.C. § 207(a)(1).

       119.    Defendant was and is subject to the overtime pay requirements of the FLSA

because Defendant is an enterprise engaged in commerce and/or its employees are engaged in

commerce, as defined in FLSA, 29 U.S.C. § 203(b).

       120.    Defendant’s failure to properly compensate Plaintiff and the FLSA Collective

(Timeshaving) and failure to properly record all compensable work time was willfully

perpetrated. Defendant has not acted in good faith nor with reasonable grounds to believe that its

actions and omissions were not a violation of the FLSA, and as a result thereof, Plaintiff and the

FLSA Collective (Timeshaving) are entitled to recover an award of liquidated damages in an

amount equal to the amount of unpaid overtime premium pay described above pursuant to

Section 216(b) of the FLSA, 29 U.S.C. § 216(b). Alternatively, should the Court find that

Defendant did not act willfully in failing to pay overtime premium pay wages, Plaintiff and the




         Case 2:19-cv-00420-PP Filed 03/25/19 Page 25 of 37 Document 1
FLSA Collective (Timeshaving) are entitled to an award of pre-judgment interest at the

applicable legal rate.

       121.    As a result of the aforesaid willful violations of the FLSA’s provisions, overtime

compensation has been unlawfully withheld by Defendant from Plaintiff and the FLSA

Collective (Timeshaving) for which Defendant is liable pursuant to 29 U.S.C. § 216(b).

       122.    Plaintiff and the FLSA Collective (Timeshaving) are entitled to damages equal to

the mandated overtime premium pay within the three (3) years preceding the date of filing of this

Complaint, plus periods of equitable tolling because Defendant acted willfully and knew or

showed reckless disregard of whether its conduct was prohibited by the FLSA.

       123.    Pursuant to FLSA, 29 U.S.C. § 216(b), successful Plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid wages and overtime wages.

                                THIRD CLAIM FOR RELIEF
                          Violations of the FLSA – Unpaid Overtime
(Plaintiff on behalf of himself and the FLSA Collective (Non-Discretionary Compensation))

       124.    Plaintiff, on behalf of himself and the FLSA Collective (Non-Discretionary

Compensation), reasserts and incorporates by reference all paragraphs set forth above as if

restated herein.

       125.    At all times material herein, Plaintiff and the FLSA Collective (Non-

Discretionary Compensation) have been entitled to the rights, protections, and benefits provided

under the FLSA, 29 U.S.C. § 201 et seq.

       126.    At all times material herein, Defendant was an employer of Plaintiff and the

FLSA Collective (Non-Discretionary Compensation) as provided under the FLSA.




          Case 2:19-cv-00420-PP Filed 03/25/19 Page 26 of 37 Document 1
       127.    At all times material herein, Plaintiff and the FLSA Collective (Non-

Discretionary Compensation) were employees of Defendant as provided under the FLSA.

       128.    Plaintiff and the FLSA Collective (Non-Discretionary Compensation) are victims

of uniform compensation policy and practice in violation of the FLSA.

       129.    Defendant violated the FLSA by failing to include all non-discretionary forms of

compensation, such as bonuses, incentives, awards, and/or other monetary payments, in the

FLSA Collective’s (Non-Discretionary Compensation) regular rates of pay for overtime

calculation purposes.

       130.    Defendant violated the FLSA by failing to account for and compensate Plaintiff

and the FLSA Collective (Non-Discretionary Compensation) for overtime premium pay for each

hour they worked in excess of forty (40) hours each workweek.

       131.    The FLSA regulates, among other things, the payment of an overtime premium by

employers whose employees are engaged in commerce, or engaged in the production of goods

for commerce, or employed in an enterprise engaged in commerce or in the production of goods

for commerce. 29 U.S.C. § 207(a)(1).

       132.    Defendant was and is subject to the overtime pay requirements of the FLSA

because Defendant is an enterprise engaged in commerce and/or its employees are engaged in

commerce, as defined in FLSA, 29 U.S.C. § 203(b).

       133.    Defendant’s failure to include all non-discretionary compensation, such as

bonuses, incentives, awards, and/or other monetary payments, in the FLSA Collective’s (Non-

Discretionary Compensation) regular rates of pay for overtime calculation purposes was willfully

perpetrated. Defendant has not acted in good faith nor with reasonable grounds to believe its

actions and omissions were not a violation of the FLSA, and as a result thereof, Plaintiff and the




         Case 2:19-cv-00420-PP Filed 03/25/19 Page 27 of 37 Document 1
FLSA Collective (Non-Discretionary Compensation) are entitled to recover an award of

liquidated damages in an amount equal to the amount of unpaid overtime premium pay described

above pursuant to Section 216(b) of the FLSA, 29 U.S.C. § 216(b). Alternatively, should the

Court find that Defendant did not act willfully in failing to pay overtime premium pay wages,

Plaintiff and the FLSA Collective (Non-Discretionary Compensation) are entitled to an award of

pre-judgment interest at the applicable legal rate.

        134.   As a result of the aforesaid willful violations of the FLSA’s provisions, overtime

compensation has been unlawfully withheld by Defendant from Plaintiff and the FLSA

Collective (Non-Discretionary Compensation) for which Defendant is liable pursuant to 29

U.S.C. § 216(b).

        135.   Plaintiff and the FLSA Collective (Non-Discretionary Compensation) are entitled

to damages equal to the mandated overtime premium pay within the three (3) years preceding the

date of filing of this Complaint, plus periods of equitable tolling because Defendant acted

willfully and knew or showed reckless disregard of whether its conduct was prohibited by the

FLSA.

        136.   Pursuant to FLSA, 29 U.S.C. § 216(b), successful Plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid wages and overtime wages.




          Case 2:19-cv-00420-PP Filed 03/25/19 Page 28 of 37 Document 1
                                FOURTH CLAIM FOR RELIEF
              Violation of the WWPCL – Unpaid Overtime and Regular Wages
        (Plaintiff, on behalf of himself and the Wisconsin Class (Donning & Doffing))

        137.      Plaintiff, on behalf of himself and the Wisconsin Class (Donning & Doffing), re-

alleges and incorporates all previous paragraphs as if they were set forth herein.

        138.      At all relevant times, Plaintiff and the Wisconsin Class (Donning & Doffing)

were employees of Defendant within the meaning of Wis. Stat. §§ 109.01(1r), 103.001(5), and

104.01(2)(a).

        139.      At all relevant times, Defendant was an employer of Plaintiff and the Wisconsin

Class (Donning & Doffing) within the meaning of Wis. Stat. §§ 109.01(2), 103.001(6), and

104.01(3)(a), and Wis. Admin. Code § DWD 272.01(5).

        140.      At all relevant times, Defendant has employed, and continues to employ, Plaintiff

and the Wisconsin Class (Donning & Doffing) within the meaning of Wis. Stat. §§ 109.01 et

seq., 103.01 et seq., 104.01 et seq., and Wis. Admin. Code § DWD 272.01.

        141.      Throughout the Wisconsin Class Period, Plaintiff and the Wisconsin Class

(Donning & Doffing) regularly performed activities that were an integral and indispensable part

of his or her (collectively, their) principal activities without receiving compensation for these

activities.

        142.      At all relevant times, Defendant had common policies, programs, practices,

procedures, protocols, routines, and rules of willfully failing to properly pay Plaintiff and the

Wisconsin Class (Donning & Doffing) overtime compensation.




              Case 2:19-cv-00420-PP Filed 03/25/19 Page 29 of 37 Document 1
       143.    Throughout the Wisconsin Class Period, Defendant did not compensate Plaintiff

and the Wisconsin Class (Donning & Doffing) for donning and doffing Defendant-issued

uniforms and protective gear at the beginning and end of each work day, resulting in Defendant

impermissibly and unlawfully failing to compensate the Wisconsin Class (Donning & Doffing)

for any and all hours worked and/or work performed each work day at a regular and/or at an

overtime rate of pay.

       144.    The foregoing conduct, as alleged above, constitutes continuing, willful violations

of the Wisconsin Wage Payment and Collection Laws.

       145.    Defendant willfully failed to pay Plaintiff and the Wisconsin Class (Donning &

Doffing) overtime premium compensation for all hours worked in excess of forty (40) hours a

workweek, in violation of Wisconsin Wage Payment Laws.

       146.    As set forth above, Plaintiff and the Wisconsin Class (Donning & Doffing)

members have sustained losses in their compensation as a proximate result of Defendant’s

violations. Accordingly, Plaintiff and the Wisconsin Class (Donning & Doffing) seek damages in

the amount of their respective unpaid compensation, injunctive relief requiring Defendant to

cease and desist from its violations of the Wisconsin laws described herein and to comply with

them, and such other legal and equitable relief as the Court deems just and proper. Under Wis.

Stat. § 109.11, Plaintiff and the Wisconsin Class (Donning & Doffing) may be entitled to

liquidated damages equal and up to fifty percent (50%) of the unpaid wages.

       147.    Plaintiff and the Wisconsin Class (Donning & Doffing) seek recovery of

attorneys’ fees and the costs of this action to be paid by Defendant pursuant to the WWPCL.




         Case 2:19-cv-00420-PP Filed 03/25/19 Page 30 of 37 Document 1
                                 FIFTH CLAIM FOR RELIEF
              Violation of the WWPCL – Unpaid Overtime and Regular Wages
           (Plaintiff, on behalf of himself and the Wisconsin Class (Timeshaving))

       148.     Plaintiff, on behalf of himself and the Wisconsin Class (Timeshaving), re-alleges

and incorporates all previous paragraphs as if they were set forth herein.

       149.     At all relevant times, Plaintiff and the Wisconsin Class (Timeshaving) were

employees of Defendant within the meaning of Wis. Stat. §§ 109.01(1r), 103.001(5), and

104.01(2)(a).

       150.     At all relevant times, Defendant was an employer of Plaintiff and the Wisconsin

Class (Timeshaving) within the meaning of Wis. Stat. §§ 109.01(2), 103.001(6), and

104.01(3)(a), and Wis. Admin. Code § DWD 272.01(5).

       151.     At all relevant times, Defendant has employed, and continues to employ, Plaintiff

and the Wisconsin Class (Timeshaving) within the meaning of Wis. Stat. §§ 109.01 et. seq.,

103.01 et. seq., 104.01 et. seq., and Wis. Admin. Code § DWD 272.01.

       152.     Throughout the Wisconsin Class Period, Plaintiff and the Wisconsin Class

(Timeshaving) regularly performed activities that were an integral and indispensable part of his

or her (collectively, their) principal activities without receiving compensation for these activities.

       153.     At all relevant times, Defendant had common policies, programs, practices,

procedures, protocols, routines, and rules of willfully failing to properly pay Plaintiff and the

Wisconsin Class (Timeshaving) overtime compensation.

       154.     Throughout the Wisconsin Class Period, Defendant did not compensate Plaintiff

and the Wisconsin Class (Timeshaving) for hours worked and/or work performed while “clocked

in” via Defendant’s electronic timekeeping system.




          Case 2:19-cv-00420-PP Filed 03/25/19 Page 31 of 37 Document 1
          155.    The foregoing conduct, as alleged above, constitutes continuing, willful violations

of the Wisconsin Wage Payment and Collection Laws.

          156.    Defendant willfully failed to pay Plaintiff and the Wisconsin Class (Timeshaving)

overtime premium compensation for all hours worked in excess of forty (40) hours a workweek,

in violation of Wisconsin Wage Payment Laws.

          157.    As set forth above, Plaintiff and the Wisconsin Class (Timeshaving) members

have sustained losses in their compensation as a proximate result of Defendant’s violations.

Accordingly, Plaintiff and the Wisconsin Class (Timeshaving) seek damages in the amount of

their respective unpaid compensation, injunctive relief requiring Defendant to cease and desist

from its violations of the Wisconsin laws described herein and to comply with them, and such

other legal and equitable relief as the Court deems just and proper. Under Wis. Stat. § 109.11,

Plaintiff and the Wisconsin Class (Timeshaving) may be entitled to liquidated damages equal

and up to fifty percent (50%) of the unpaid wages.

          158.    Plaintiff and the Wisconsin Class (Timeshaving) seek recovery of attorneys’ fees

and the costs of this action to be paid by Defendant pursuant to the WWPCL.

                                    SIXTH CLAIM FOR RELIEF
                 Violation of the WWPCL - Failure To Pay An Agreed Upon Wage
                      (Plaintiff, on behalf of himself and the Wisconsin Classes
                               (Donning & Doffing and Timeshaving))

          159.    Plaintiff, on behalf of himself and the Wisconsin Classes (Donning & Doffing and

Timeshaving), re-alleges and incorporates all previous paragraphs as if they were set forth

herein.

          160.    Throughout the Wisconsin Class Period, Defendant agreed – but ultimately failed

– to compensate Plaintiff and the Wisconsin Classes (Donning & Doffing and Timeshaving) for

any and all hours worked and/or work performed at Defendant’s direction, on Defendant’s




            Case 2:19-cv-00420-PP Filed 03/25/19 Page 32 of 37 Document 1
behalf, and/or with Defendant’s knowledge. As such, Plaintiff and the Wisconsin Classes

(Donning & Doffing and Timeshaving) are entitled payments from Defendant at their agreed

upon wage, as defined in Wis. Stat. § 109.01(3), for each hour worked by Plaintiff and the

Wisconsin Classes (Donning & Doffing and Timeshaving) pursuant to Wis. Stat. § 109.03.

       161.    Defendant violated the WWPCL by failing to properly compensate Plaintiff and

the Wisconsin Classes (Donning & Doffing and Timeshaving) for each hour worked by Plaintiff

and the Wisconsin Classes (Donning & Doffing and Timeshaving) through the impermissible

policies and practices described above.

       162.    As set forth above, Plaintiff and the members of the Wisconsin Classes (Donning

& Doffing and Timeshaving) have sustained losses in their compensation as a proximate result of

Defendant’s violations. Accordingly, Plaintiff and the Wisconsin Classes (Donning & Doffing

and Timeshaving) seek damages in the amount of Plaintiff’s and the Wisconsin Classes

(Donning & Doffing and Timeshaving) members’ respective unpaid compensation, injunctive

relief requiring Defendant to cease and desist from their violations of the Wisconsin laws

described herein and to comply with them, and such other legal and equitable relief as the Court

deems just and proper. Under Wis. Stat. § 109.11, Plaintiff and the Wisconsin Classes (Donning

& Doffing and Timeshaving) may be entitled to liquidated damages equal and up to fifty percent

(50%) of the unpaid wages.

       163.    Plaintiff and the Wisconsin Classes (Donning & Doffing and Timeshaving) seek

recovery of attorneys’ fees and the costs of this action to be paid by Defendant pursuant to

Wisconsin Wage Payment Laws.




         Case 2:19-cv-00420-PP Filed 03/25/19 Page 33 of 37 Document 1
                              SEVENTH CLAIM FOR RELIEF
                         Violation of the WWPCL – Unpaid Overtime
(Plaintiff, on behalf of himself and the Wisconsin Class (Non-Discretionary Compensation))

          164.   Plaintiff, on behalf of himself and the Wisconsin Class (Non-Discretionary

Compensation), re-alleges and incorporates all previous paragraphs as if they were set forth

herein.

          165.   At all relevant times, Plaintiff and the Wisconsin Class (Non-Discretionary

Compensation) were employees of Defendant within the meaning of Wis. Stat. §§ 109.01(1r),

103.001(5), and 104.01(2)(a).

          166.   At all relevant times, Defendant was an employer of Plaintiff and the Wisconsin

Class (Non-Discretionary Compensation) within the meaning of Wis. Stat. §§ 109.01(2),

103.001(6), and 104.01(3)(a), and Wis. Admin. Code § DWD 272.01(5).

          167.   At all relevant times, Defendant has employed, and continues to employ, Plaintiff

and the Wisconsin Class (Non-Discretionary Compensation) within the meaning of Wis. Stat. §§

109.01 et seq., 103.01 et seq., 104.01 et seq., and Wis. Admin. Code § DWD 272.01.

          168.   Throughout the Wisconsin Class Period, Plaintiff and the Wisconsin Class (Non-

Discretionary Compensation) regularly performed activities that were an integral and

indispensable part of his or her (collectively, their) principal activities without receiving

compensation for these activities.

          169.   At all relevant times, Defendant had common policies, programs, practices,

procedures, protocols, routines, and rules of willfully failing to properly pay Plaintiff and the

Wisconsin Class (Non-Discretionary Compensation) overtime compensation.




            Case 2:19-cv-00420-PP Filed 03/25/19 Page 34 of 37 Document 1
       170.     Throughout the Wisconsin Class Period, Defendant did not compensate Plaintiff

and the Wisconsin Class (Non-Discretionary Compensation) at the correct and lawful overtime

rate of pay by failing to include all non-discretionary forms of compensation, such as bonuses,

incentives, awards, and/or other monetary payments, in the Wisconsin Class’ (Non-Discretionary

Compensation) regular rates of pay for overtime calculation purposes.

       171.     The foregoing conduct, as alleged above, constitutes continuing, willful violations

of the Wisconsin Wage Payment and Collection Laws.

       172.     Defendant willfully failed to include all non-discretionary forms of compensation

in the Wisconsin Class’ (Non-Discretionary Compensation) regular rates of pay for overtime

calculation purposes, in violation of Wisconsin Wage Payment Laws.

       173.     As set forth above, Plaintiff and the Wisconsin Class (Non-Discretionary

Compensation) members have sustained losses in their compensation as a proximate result of

Defendant’s violations. Accordingly, Plaintiff and the Wisconsin Class (Non-Discretionary

Compensation) seek damages in the amount of their respective unpaid compensation, injunctive

relief requiring Defendant to cease and desist from its violations of the Wisconsin laws described

herein and to comply with them, and such other legal and equitable relief as the Court deems just

and proper. Under Wis. Stat. § 109.11, Plaintiff and the Wisconsin Class (Non-Discretionary

Compensation) may be entitled to liquidated damages equal and up to fifty percent (50%) of the

unpaid wages.

       174.     Plaintiff and the Wisconsin Class (Non-Discretionary Compensation) seek

recovery of attorneys’ fees and the costs of this action to be paid by Defendant pursuant to the

WWPCL.




         Case 2:19-cv-00420-PP Filed 03/25/19 Page 35 of 37 Document 1
WHEREFORE, it is respectfully prayed that this Court grant the following relief:

   a) At the earliest possible time, issue an Order allowing Notice, or issue such Court
      supervised Notice, to all similarly-situated current and former hourly-paid, non-
      exempt Production employees who worked at and/or were employed by
      Defendant informing them of this action and their rights to participate in this
      action. Such Notice shall inform all similarly-situated current and qualified
      former employees of the pendency of this action, the nature of this action, and of
      their right to “opt in” to this action. Additionally, such notice will include a
      statement informing the similarly-situated current and qualified former employees
      that it is illegal for Defendant to take any actions in retaliation of their consent to
      join this action;

   b) At the earliest possible time, issue an Order certifying this action as a class action
      pursuant to Federal Rules of Civil Procedure 23;

   c) At the earliest possible time, issue an Order appointing Walcheske & Luzi, LLC
      as class counsel pursuant to Federal Rules of Civil Procedure 23;

   d) Issue an Order, pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-
      2202, declaring Defendant’s actions as described in the Complaint as unlawful
      and in violation of the FLSA and Wisconsin Law and applicable regulations and
      as willful as defined in the FLSA and Wisconsin Law;

   e) Issue an Order directing and requiring Defendant to pay Plaintiff and all other
      similarly-situated hourly-paid, non-exempt Production employees damages in the
      form of reimbursement for unpaid overtime wages for all time spent performing
      compensable work for which they were not paid pursuant to the rate provided by
      the FLSA and WWPCL;

   f) Issue an Order directing and requiring Defendant to pay Plaintiff and all other
      similarly-situated hourly-paid, non-exempt Production employees damages in the
      form of reimbursement for unpaid agreed upon wages for all time spent
      performing compensable work for which they were not paid pursuant to the rate
      provided by the FLSA and WWPCL;

   g) Issue an Order directing and requiring Defendant to pay Plaintiff and all other
      similarly-situated hourly-paid, non-exempt Production employees liquidated
      damages pursuant to the FLSA and WWPCL in an amount equal to, and in
      addition to the amount of wages and overtime wages owed to them;

   h) Issue an Order directing Defendant to reimburse Plaintiff and all other similarly-
      situated hourly-paid, non-exempt Production employees for the costs and
      attorneys’ fees expended in the course of litigating this action, pre-judgment and
      post-judgment interest; and




  Case 2:19-cv-00420-PP Filed 03/25/19 Page 36 of 37 Document 1
          i) Provide Plaintiff and all other similarly-situated hourly-paid, non-exempt
             Production employees with such other and further relief, as the Court deems just
             and equitable.

             PLAINTIFF DEMANDS A JURY AS TO ALL TRIABLE ISSUES

             Dated this 25th day of March, 2019

                                                  WALCHESKE & LUZI, LLC
                                                  Counsel for Plaintiff


                                                  s/ Scott S. Luzi                     .




                                                  James A. Walcheske, State Bar No. 1065635
                                                  Scott S. Luzi, State Bar No. 1067405
WALCHESKE & LUZI, LLC
15850 W. Bluemound Road, Suite 304
Brookfield, Wisconsin 53005
Phone: (262) 780-1953
Fax: (262) 565-6469
jwalcheske@walcheskeluzi.com
sluzi@walcheskeluzi.com




        Case 2:19-cv-00420-PP Filed 03/25/19 Page 37 of 37 Document 1
